NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDRE LUIZ COSTA SOARES,                        No.    19-56332

                Petitioner-Appellant,           D.C. No.
                                                5:19-cv-01418-ODW-JC
 v.

CHAD F. WOLF, Acting Secretary of the           MEMORANDUM*
Department of Homeland Security;
WILLIAM P. BARR, Attorney General;
DAVID MARIN, Los Angeles Field Office
Director, Bureau of Immigration and
Customs Enforcement; GABRIELA
VALDEZ, Assistant Field Office Director,
Adelanto Facility; WARDEN, Geo Group,
Adelanto Detention Facility,

                Respondents-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Otis D. Wright II, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Andre Luiz Costa Soares appeals pro se from the district court’s judgment

dismissing his 28 U.S.C. § 2241 habeas corpus petition. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Zavala v. Ives, 785 F.3d 367, 370

(9th Cir. 2015), and we affirm.

      The district court did not err in requiring prudential exhaustion of Costa

Soares’s administrative remedies, where his claim of citizenship rests on disputed

questions of fact and proceedings before the agency are ongoing. See Puga v.

Chertoff, 488 F.3d 812, 815 (9th Cir. 2007) (“Courts may require prudential

exhaustion if ‘(1) agency expertise makes agency consideration necessary to

generate a proper record and reach a proper decision; (2) relaxation of the

requirement would encourage the deliberate bypass of the administrative scheme;

and (3) administrative review is likely to allow the agency to correct its own

mistakes and to preclude the need for judicial review.’” (citing Noriega-Lopez v.

Ashcroft, 335 F.3d 874, 881 (9th Cir. 2003)); see also Hernandez v. Sessions, 872
F.3d 976, 988 (9th Cir. 2017) (“If a petitioner fails to exhaust prudentially required

administrative remedies, then a district court ordinarily should either dismiss the

petition without prejudice or stay the proceedings until the petitioner has exhausted

remedies.” (citation and internal quotation marks omitted)). The record does not

support Costa Soares’ contention that exhausting administrative proceedings would

be futile. See Hernandez, 872 F.3d at 988 (“a court may waive the prudential


                                          2                                      19-56332
exhaustion requirement if . . . pursuit of administrative remedies would be a futile

gesture”).

      Appellees’ motion to take judicial notice (Docket Entry No. 29) is granted.

Appellant’s motion to take judicial notice (Docket Entry No. 32) is denied.

Appellant’s motion to expedite (Docket Entry No. 35) is denied as unnecessary.

      AFFIRMED.




                                          3                                   19-56332